Citation Nr: 1619634	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1  Entitlement to service connection for sarcoma.

2.  Entitlement to service connection for a right thigh disability.

3.  Entitlement to service connection for lipid metabolism.

4.  Entitlement to a rating in excess of 50 percent for sleep apnea.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 26, 2010 through February 17, 2014.

6.  Entitlement to a rating in excess of 70 percent for PTSD from  February 18, 2014.

7.  Entitlement to an effective date earlier than April 4, 2014 for the award  of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth  LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1986, from December 1990 to May 1991, and from July 1996 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2010, August 2011, and May 2012 rating decisions.

In April 2010, the RO, inter alia, granted an increased (50 percent) rating for PTSD, from February 26, 2010.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.

In August 2011, the  RO, inter alia, denied the Veteran's claims of service connection for a right thigh disability and lipid metabolism.  In November 2011, the Veteran filed an NOD.  An SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2014.

In  May 2012, the  RO denied service connection for sarcoma and  a rating in excess of 50 percent for sleep apnea.  In July 2012, the Veteran filed an NOD.  An SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9). in September 2014.

In an August 2014 decision, an RO Decision Review Officer (DRO) granted an increased, 70 percent rating for PTSD, as well as a TDIU, each from February 18, 2014.  However, the  RO continued to deny a rating  in excess of 70 percent for  PTSD  in an August 2014 supplemental statement of the case (SSOC)).  

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.   

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's dispositions of the claims of service connection for sarcoma, a right thigh disability, and lipid metabolism, as well as the claims for higher ratings for PTSD from February 18, 2014, and for sleep apnea, are set forth below.  The claim for a rating in excess of 50 percent for PTSD from February 26, 2010 through February 17, 2014 is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claim for an earlier effective date for the award of a TDIU-for  which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board points out that, in an August 2011 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for joint pain, as well as denied a claim for service connection for type II diabetes mellitus.  In November 2011, the Veteran filed an NOD.  An SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2014.  Information obtained from VA's Veterans Appeals and Control Locator System (VACOLS) reflects that appeals as to the noted matters were closed in October 2014 for "failure to respond."  Hence, these issues have not  been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal).  

However, given the sequence of events noted above, and the absence of information of record as to why the appeals as to these matters were closed, these matters are referred to the AOJ for appropriate action-to include consideration of whether a timely appeal as to these matters has been perfected, and whether they remain in appellate status, warranting certification to the  Board.


FINDINGOF FACT

During the May 2015 Board hearing and in signed written statements dated in June 2015, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for sarcoma, a right thigh disability, and lipid metabolism, as well as entitlement to higher  ratings for PTSD from  February 18, 2014, and for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for  service connection for sarcoma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal of the appeal with respect to the claim for  service connection for a right thigh disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

3.  The criteria for withdrawal of the appeal with respect to the claim for  service connection for lipid metabolism are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

4.  The criteria for withdrawal of the appeal with respect to the claim for a rating in excess of 70 percent for PTSD since February 18, 2014 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

5.  The criteria for withdrawal of the appeal with respect to the claim for a rating in excess of 50 percent for sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the May 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for sarcoma, a right thigh disability, and lipid metabolism , as well as entitlement to higher ratings for PTSD from February 18, 2014, and for sleep apnea.  The transcript of the hearing has been reduced to writing and has been added to the record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Moreover, the Veteran and his representative confirmed the withdrawal of these claims in written communications dated in June 2015.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed. 



ORDER

The appeal as to the claim for service connection for sarcoma is dismissed.

The appeal as to the claim for service connection for a right thigh disability is dismissed.

The appeal as to the claim for service connection for lipid metabolism is dismissed.

The appeal as to the claim for a rating in excess of 70 percent for PTSD from February 18, 2014 is dismissed.

The appeal as to the claim for a rating in excess of 50 percent for sleep apnea is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted.  Specifically, the record reflects that there are potentially pertinent records outstanding. 

Initially, the Board notes that, although the August 2014 SSOC referenced records of the Veteran's treatment from the VA Medical Center (VAMC) in Atlanta, Georgia dated through August 21, 2014, records in the electronic claims the file are dated only to September 2013.  Also, a September 2013 VA psychiatric examination report indicates that the Veteran has received counseling at an unspecified Vet Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the AOJ should undertake appropriate action to associate with Veteran's VBMS and/or Virtual VA file(s) all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran-to specifically include records dated from September 2013 to August 21, 2014 (referenced in the August 2014 SSOC, but not currently in the electronic claims file), as well as all outstanding Vet Center records..  As appropriate, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, during the May 2015 hearing, the Veteran's representative reported that the Veteran had applied for and been denied Social Security Administration (SSA) benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been obtained and may be relevant.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim for higher rating on appeal.  

As a final point, the Board notes, as noted above, that  in an August 2014 rating decision, a  DRO awarded a TDIU from April 4, 2014.  The Veteran was notified of this decision in November 2014.  In November 2015, the Veteran and his attorney  filed a timely NOD with respect to the effective date assigned for the award of  a TDIU.  See 38 C.F.R. § 20.201 (2015).  

As the Veteran has properly initiated an appeal with respect to the assigned effective date for the award for a TDIU, the AOJ must issue a SOC with respect to that matter-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC with respect to the matter of entitlement to an effective date earlier than April 4, 2014 for the award of a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the matter referenced above, within 60 days of the issuance of the SOC.

2.  Undertake appropriate action to associate with the Veteran's VBMS and/or Virtual VA file(s) all  outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran, to specifically include Atlanta VAMC records dated from September 2013 to August 21, 2014 (referenced in the August 2014 SSOC, but not currently in the electronic claims file), as well as all outstanding Vet Center records..  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3  Obtain from SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a rating in excess of 50 percent for PTSD from February 26, 2010 through February 17, 2014, in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating of the disability is appropriate and whether referral of the matter for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b) is warranted).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that reflects consideration of all additional relevant evidence received since the August 2014 SSOC and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


